DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 05/20/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/405,619 filed 05/7/2019 which is a continuation-in-part of PCT/GB2018/051999 filed 7/13/2018. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 5/21/20, 10/9/20, 11/17/20 and 2/17/21 has been considered.
Claim Objections
5.	Claim 1 is objected to because of the following informalities:  The recitation calling for, “… a first interface terminal is operatively connected to a heterojunction ...” should read “… the first interface terminal is operatively connected to a heterojunction ...”   Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 11 and 20 recite "… optionally wherein" creating an apparently optional wherein clause within a claim structure that utilizes "comprises" at the end of the preamble, thus making everything not specified "optional". Thus it is not clear (a) the whole wherein clause can be ignored as it does not limit the claim, (b) the wherein clause requires one of the options (i) or (ii) to be chosen and present in any subject matter covered by the claim as a formal limitation that is required by the claim (non-optionally it would seem in this later scenario). For now the claim will be held as indefinite pending review and it is suggested that the applicant simply strike any limitations considered to be "optional" in the claim format as used right now that utilizes "comprising" language. Otherwise just strike the word "optionally" so that one of the two choices must be met. For now the office will use the (a) scenario above as it is broadest and seems reasonable in the context.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honea et al. (“Honea”) US PG-Pub 2013/0249622 in view of Jeon et al. (“Jeon”) US PG-Pub 2014/0049296/Park et al. (“Park”) US PG-Pub 20130009165/Zeng et al. (“Zeng”) US PG-Pub 2015/0171750.
Honea discloses in Figs. 8 and 9 a device comprising: a heterojunction device (e.g. element 90) comprising a first heterojunction terminal (e.g. annotated element A shown in Fig. 8 below), a second heterojunction terminal (e.g. annotated element C) and a heterojunction  gate terminal (e.g. annotated element B) operatively connected to an active gate region;  a unipolar power transistor (e.g. element 102) operatively connected in series with said hetero junction device; and wherein a threshold voltage of said  heterojunction device is less than a threshold voltage of said unipolar power transistor and is less than a blocking voltage of said unipolar power transistor (¶¶[0029-0031]). Note that for NMOS, while the threshold voltage of N-type depletion-load devices might be about –3 V, N-type enhancement-mode devices have positive thresholds; for P-type FET, polarities are reversed (depletion-mode positive, enhancement-mode negative). 
Furthermore, it should be pointed out that it would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the 
Honea teaches the device structure as recited in the claim. The difference between Honea and the present claim is the recited interface unit. 
Jeon discloses an interface unit comprising a first interface terminal (e.g. annotated element 1st shown below) and a second interface terminal (e.g. annotated element 2nd), wherein a first interface terminal is operatively connected to a heterojunction gate terminal (Fig. 2). Park also discloses an interface unit comprising a first interface terminal (e.g. annotated element 1st shown below) and a second interface terminal (e.g. annotated element 2nd), wherein a first interface terminal is operatively connected to a heterojunction (¶[0086]) gate terminal (Figs. 1-4). Similarly, Zeng discloses an interface unit comprising a first interface terminal (e.g. element P3) and a second interface terminal (e.g. element P1), wherein the first interface terminal is operatively connected to a heterojunction (¶[0079]) gate terminal (Fig. 2A).
The teachings of Park/Jeon/Zeng could be incorporated with Honea’s device which would result in the claimed invention of an interface unit comprising a first interface terminal and a second interface terminal, wherein a first interface terminal is operatively connected to the heterojunction gate terminal. The motivation to combine the teachings of Park/Jeon/Zeng would be to improve performance and operating characteristics of the device. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Park/Jeon/Zeng to arrive at the claimed invention.
Re claim 2, while Jeon discloses (¶[0070]) wherein the unipolar power transistor is a silicon based power metal oxide semiconductor field effect transistor (MOSFET),  the unipolar power transistor comprising a first silicon terminal (e.g. element S2), a second  silicon terminal 
Re claim 3, Honea discloses wherein an absolute value of the gate threshold voltage of the heterojunction device is less than a blocking voltage of said unipolar power transistor (¶¶[0029-0031]).  
Re claim 4, although the recitation calling for, “… configured to …” constitutes a functional language and does not patentably distinguish the claimed invention from the prior art, Jeon discloses (¶[0070]) wherein the interface unit is configured  to controllably increase the threshold voltage of the heterojunction device,  when the threshold voltage relates to a potential applied to the second  interface terminal. Similarly, Park discloses (¶[0088]) wherein the interface unit is configured  to controllably increase the threshold voltage of the heterojunction device,  when the threshold voltage relates to a potential applied (e.g. GND reference) to the second  interface terminal.   
Re claim 5, Jeon discloses (¶[0070]) where the threshold voltage of the heterojunction device related to the potential applied to the second interface terminal is about the same or close to the threshold voltage of the unipolar power transistor.

	Re claim 7, Park discloses wherein the interface unit is monolithically integrated with the heterojunction device and comprises at least one heterojunction transistor (Figs. 1 and 2).
Re claim 8, Zeng discloses a slew rate control unit (sin1/sin2 shown in Fig. 3D) in series with the interface unit. Note that the recitation calling for, “… wherein said slew rate control unit is  configured to controllably adjust at least one of a speed (slew rate) and a  delay time during switching of the heterojunction device” constitutes a functional language and does not patentably distinguish the claimed invention from the prior art. 
Re claims 9 and 10, Park (¶[0118])/Honea (¶[0019]) teach E-mode/D-mode; thus, the recitation calling for wherein the threshold voltage of the heterojunction device is greater than or equal to zero volts (e.g. E-mode) or  is less than zero volts (e.g. D-mode) is met. 
Re claim 20, Jeon discloses wherein a gate driver (e.g. element P20) for driving said  unipolar power transistor and said heterojunction device is operatively  connected to an external control terminal, optionally wherein the external  control terminal is either: the second interface terminal;  or a terminal of a  slew rate control unit.   
11.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honea in view of Park/Jeon/Zeng as applied to claim 2 above, and further in view of Jeon et al., US PG-Pub 2014/0103969 (“Jeon ‘969”).
	The combined references of Honea and Park/Jeon/Zeng teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited particulars of the heterojunction device.

 The teachings of Jeon’969 could be incorporated with the device of the combined references which would result in the claimed invention. The motivation to combine the teachings of Jeon’969 would be to easily adjust the threshold voltage of the device (¶[0103]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Jeon’969 to arrive at the claimed invention.
Allowable Subject Matter
12.	Claims 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein the active gate region of the heterojunction device .


    PNG
    media_image1.png
    554
    807
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    697
    853
    media_image2.png
    Greyscale

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takemae (US PG-Pub 2014/0084966) teaches a driver circuit that integrates a HEMT transistor and MOS transistors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893